Exhibit 99 November 2011 Cabela's Credit Card Master Note Trust CABMT 09-1 CABMT 10-1 CABMT 10-2 CABMT 11-2 CABMT 11-4 Deal Size $500M $300M $250M $300M $300M Expected Maturity 3/15/2012 1/15/2015 9/15/2015 6/15/2016 10/17/2016 Portfolio Yield % LESS: Base Rate % Gross Charge-offs % Excess Spread: Nov-11 % Oct-11 % Sep-11 % 3 Month Average Excess Spread % Delinquencies 30 to 59 days % 60 to 89 days % 90+ days % Total % Principal Payment Rate % Total Payment Rate % Month End Principal Receivables $ Return to Form 8-K
